Casey, J. (concurring).
The competence issue has not, in my view, been preserved for appellate review. Defendant objected to the admission of the victim’s statement and specified hearsay as the basis for his objection. During the subsequent discussion with the jury absent, defendant limited his objection to the sufficiency of the proof that the statement was spontaneous. At no time did defendant raise the question of whether the victim’s competence to testify was relevant to the admissibility of the statement. In his brief on appeal, defendant continues to argue only that the statement was inadmissible hearsay due to the lack of proof of spontaneity.
Kane, Weiss and Levine, JJ., concur with Mahoney, P. J.; Casey, J., concurs in an opinion.
Judgment affirmed.